Title: Thomas Mifflin to Franklin and John Adams, 20 May 1784
From: Mifflin, Thomas
To: Franklin, Benjamin,Adams, John



Gentlemen,
Annapolis May 20th. 1784

I have the Honor to transmit to you the following Acts of Congress relating to the formation of commercial Treaties &c Viz—
N 1. Letter to the Ministers plenipotentiary at the Courts of Versailles and Madrid dated 17th. of October 1780—
N 2. Instructions to the Ministers of the United States for making Peace with Great Britain dated May 30th. 1783
N 3. Instructions to the Ministers plenipotentiary of the United States of America at the Court of Versailles empowered to negotiate a Peace &c. dated the 29th of October 1783, May 7th. 1784 & May 11th 1784.—
N 4. Instructions to the Ministers of the United States at the Court of Madrid dated May 3d 1784.

I also transmit to you the Papers relating to the detention of the Schooner Nancy referred to in the Instruction of May 11th 1784.
I have the honor to be with the greatest Respect and Esteem Your Obident & humble Servant

Thomas Mifflin
The Honorable John Adams & Benjamin Franklin

